Citation Nr: 1117667	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-19 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for glaucoma with associated retinal tear, to include as secondary to a service-connected disability of post-cataract extraction and discussion and massive vitreous retraction, right eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 





INTRODUCTION

The Veteran had active service from September 1946 to June 1947 and from January 1951 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama, denying the claim currently on appeal.  

The Veteran was scheduled for a videoconference hearing before the undersigned Veterans Law Judge in March 2011 at the RO in Montgomery, Alabama.  However, the Veteran did not attend this hearing and instead notified VA of his intent to withdraw his appeal. 

The issue of entitlement to an increased disability evaluation for a service-connected right eye disability was raised by the Veteran in his March 2011 statement.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

VA received notification from the Veteran in March 2011, indicating that he wanted to withdraw his appeal of entitlement to service connection for glaucoma.  The Board received this request prior to the promulgation of a decision.




	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for glaucoma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran perfected an appeal from a February 2007 rating decision that denied his claim of entitlement to service connection for glaucoma with associated retinal tear.  In March 2011, VA received a letter from the Veteran indicating his intent to withdraw this claim.  The Veteran's intent was confirmed by his representative in April 2011.  An appeal may be withdrawn at any time before a decision is rendered by the Board.  38 C.F.R. § 20.204(b) (2006).  Once the Veteran withdrew this issue, there remained no allegations of error of fact or law for appellate consideration.  The Board no longer has jurisdiction to review this issue on appeal and it is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2010).


ORDER

Entitlement to service connection for glaucoma with associated retinal tear, to include as secondary to a service-connected disability of post-cataract extraction and discussion and massive vitreous retraction, right eye, is dismissed.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


